Exhibit 10.36
AMENDMENT NO. ONE (1) TO ADMINISTRATIVE SERVICES AGREEMENT
This Amendment to the Administrative Services Agreement dated January 30, 2006
by and among RSM McGladrey, Inc. (“RSMM”), which is an indirect wholly-owned
subsidiary of H&R Block, Inc. (“Block”), and McGladrey & Pullen, LLP (“M&P”),
(the “Agreement”) is effective as of June 01, 2008. The parties intend and agree
that this Amendment will override and supersede any inconsistent or conflicting
terms in the Agreement, but, otherwise, the Agreement will remain in full force
and effect.

  1.   Section 5.3 of the Agreement provides that, as a part of the
Administrative Services, RSMM shall maintain books of account and prepare
monthly and annual operational and financial reports for M&P. Such services are
referred to herein as “the Accounting Services”. RSMM desires to use the
instance of PeopleSoft financial reporting software that Block has licensed for
itself and its subsidiaries (referred to herein as “the PeopleSoft Application”)
to perform the Accounting Services for M&P, and M&P hereby authorizes RSMM to do
so, subject to and in accordance with the terms and conditions of the Agreement,
as amended by this Amendment:     2.   RSMM represents that RSMM and Block have
confirmed that the terms of Block’s license for the PeopleSoft Application
permit the application to be used by RSMM to perform the Accounting Services for
M&P.     3.   RSMM will assure that RSMM and Block implement and maintain
procedures reasonably designed to ensure that only authorized RSMM employees and
RSMM-authorized Block employees are allowed to access and use the PeopleSoft
Application to perform the Accounting Services.     4.   M&P understands and
agrees that one or more Block employee(s) who are responsible for granting
access to the PeopleSoft Application, and one or more RSMM employee(s) who are
responsible for the Accounting Services, will grant and terminate access to and
use of the People Soft Application for the RSMM employee(s) who perform the
Accounting Services. M&P further acknowledges and agrees that the designated
Block information systems employee(s) will have production read only access to
M&P’s books of accounts and financial reports maintained in the PeopleSoft
Application, except for those individuals who will have global PeopleSoft
Application table and/or database access. This access will be solely for the
purpose of support for the PeopleSoft Application and for no other purpose. This
access is in line with the current security model currently administered by RSMM
on behalf of M&P today.     5.   Section 6 of the Agreement sets forth RSMM’s
and M&P’s’ Mutual Nondisclosure obligations with respect to each party’s
Confidential Information. M&P agrees that Block’s read only access to the M&P
books of account and financial reports stored in the PeopleSoft Application
shall not be deemed to violate Section 6 of the Agreement, provided Block agrees
to treat such information as M&P’s confidential information and comply with the
terms of Section 6 of the Agreement and this Amendment, Block’s agreement to
comply with the terms of this Amendment and Section 6 of the Agreement shall be
evidenced by its signature below.

                      RSM MCGLADREY, INC.       MCGLADREY & PULLEN LLP    
 
                   
By:
  /s/ Rene Ordogne
 
      By:   /s/ Dave Scudder
 
    Name: Rene Ordogne       Name: Dave Scudder     Title: Chief of Staff, Chief
Financial Officer & Treasurer       Title: Managing Partner    
 
                    ACCEPTED AND AGREED FOR H&R BLOCK, INC.                
 
                   
By:
  /s/ Jeffrey Brown                
 
                    Name: Jeffrey Brown                 Title: Vice President,
Corporate Controller                

